Filed 03/30/20                              Case 19-01137                       Doc 129



       1                                      FOR PUBLICATION

       2

       3                           UNITED STATES BANKRUPTCY COURT

       4                           EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                    Case No. 17-12389-A-7
       7   DON ROSE OIL, INC.,
       8

       9                   Debtor.
      10

      11   CONSOLIDATED RESOURCES, INC.,             Adv. No. 19-1137-A
      12                   Plaintiff,                LAK-1, DB-1, SSN-1
      13          v.                                 MEMORANDUM
      14   DRO BARITE, LLC, et al.,
      15                   Defendants.
      16

      17
                                Argued and submitted on March 18, 2020
      18
                                        at Fresno, California
      19
                    Honorable Fredrick E. Clement, Bankruptcy Judge Presiding
      20

      21
                 Appearances:     Brian A. Paino, McGlinchey Stafford for
                                  Consolidated Resources, Inc.; Lori E.
      22
                                  Eropkin, Levinson Arshonsky & Kurtz, LLP
                                  for Sallyport Commercial Finance, LLC;
      23
                                  Jamie P. Dreher and Brian E. Hamilton,
                                  Downey Brand LLP for Idemitsu Apollo
      24
                                  Corporation; Steven S. Newburgh,
                                  McLaughlin & Stern, PLLC, for Happy Rock
      25
                                  Merchant Solutions, LLC; Hagop T. Bedoyan,
                                  McCormick, Barstow, Sheppard, Wayte &
      26
                                  Carruth LLP for Happy Rock Merchant
                                  Solutions, LLC
      27

      28
Filed 03/30/20                              Case 19-01137                                  Doc 129



      1          The claim splitting rule precludes an aggrieved party from

      2    pursuing two lawsuits arising from a single set of facts against the

      3    same defendants.     Here, the plaintiff filed an action against the

      4    debtor and others, asserting its interest in barite mineral rights.

      5    This court granted the defendants’ motion to dismiss the action, but

      6    gave the plaintiff leave to amend.      Rather than doing so, the

      7    plaintiff re-filed the action in state court.      May it do so?

      8    I.    FACTS

      9          This is a dispute over the ownership of 200 acres of barite

     10    minerals located in San Bernardino County, California.       Barite is a

     11    commercially valuable mineral with medical and industrial

     12    applications. 1   Consolidated Resources, Inc. (“Consolidated

     13    Resources”), now wholly owned by Kodiak Mining & Minerals II, LLC

     14    (“Kodiak Mining & Minerals”), contends it owns those rights free and

     15    clear of encumbrances.     Sallyport Commercial Finance, LLC

     16    (“Sallyport”), Indemitsu Apollo Corporation (“Indemitsu”), and Happy

     17    Rock Merchant Solutions, LLC (“Happy Rock”) claim ownership a

     18    perfected security interests in those rights.

     19           The underlying facts are murky.

     20          A.      State Law Rights
     21          The barite mineral rights were originally owned by Consolidated

     22    Resources, which was wholly owned by Don Rose.

     23          Don Rose was the founder, and also the then the sole owner, of

     24    Don Rose Oil Co., Inc. (“Don Rose Oil”).

     25
           1 “Barite” is “barium sulfate occurring as a mineral.” Webster’s New Explorer
     26    Encyclopedic Dictionary 143 (2006 ed.). “Barium sulfate” is “a colorless
           crystalline insoluble compound BaS04 that is used as a pigment and extender,
     27    as a filler, and as a substance opaque to X-rays in medical photography of
           the alimentary canal.” Id.
     28
                                                  2
Filed 03/30/20                            Case 19-01137                               Doc 129



      1          In 2012, Consolidated Resources borrowed $2 million from Kodiak

      2    Mining & Minerals.    Don Rose pledged 100% of the shares of

      3    Consolidated Resources as security for that loan. When Consolidated

      4    Resources failed to pay off the loan, Kodiak Mining & Minerals

      5    exercised its rights under the pledge agreement and acquired all of

      6    Consolidated Resources stock by re-issuing it in its own name, leaving

      7    Don Rose without ownership of Consolidated Resources.

      8          In 2014, Don Rose became entangled with John Castellucci

      9    (“Castellucci”).    Apparently under the auspices of saving Don Rose Oil

     10    from what Don Rose believed to be impending financial danger,

     11    Castellucci convinced Don Rose to allow him to take control of that

     12    company.   Castellucci acquired 51% of the stock of Don Rose Oil, took

     13    control of the board of directors and installed his wife and son,

     14    Linda Castellucci and Jason Castellucci, respectively, as officers

     15    and/or employees.

     16          Thereafter, Don Rose--acting on Castellucci’s instructions--made

     17    efforts to wrest the barite mineral rights from Consolidated

     18    Resources.   He did so by twice attempting to encumber the barite

     19    mineral rights owned by Consolidated Resources.   Consolidated

     20    Resources, Inc., and its parent company, Kodiak Mining & Minerals,

     21    contend both are “bogus” and “a complete fabrication.”   Second Amended

     22    Complaint at ¶¶ 13 n. 1, 17, Kodiak Mining & Minerals II, LLC v. Don

     23    Rose Oil Co., Inc., No. 17-1086 (Bankr. E.D. Cal. 2017), ECF No. 131;

     24    Complaint ¶ 26, Consolidated Resources, Inc. v. DRO Barite, LLC, No.

     25    19-1137 (Bankr. E.D. Cal. 2019), ECF No. 1.

     26          Don Rose first attempted to do so by way of a transaction between

     27    Don Rose, Don Rose Oil and Consolidated Resources.   Under the terms of

     28    that agreement, Don Rose Oil loaned Consolidated Resources and Don
                                                3
Filed 03/30/20                            Case 19-01137                                    Doc 129



      1    Rose, individually, $3.9 million and Consolidated Resources gave Don

      2    Rose Oil a security interest in the barite mineral rights. 2

      3          Don Rose’s second attempt was also a transaction between Don

      4    Rose, Don Rose Oil and Consolidated Resources.       Under the terms of

      5    that agreement, Don Rose Oil loaned Consolidated Resources and Don

      6    Rose, individually, $7 million and Consolidated Resources gave Don

      7    Rose Oil a security interest in the barite mineral rights.          Complaint

      8    at ¶ 25, Consolidated Resources, Inc., No. 19-1137, ECF No. 1.

      9          Castellucci, acting on behalf of Don Rose Oil, then obtained a

     10    $7.25 million revolving line of credit from Siena Lending Group, LLC

     11    using the $7 million secured loan from Consolidated Resources as

     12    collateral. According to Consolidated Resources, Siena “had actual or

     13    constructive knowledge” that the $7 million secured loan from

     14    Consolidated Resources, Inc., to Don Rose Oil, was fabricated. Second

     15    Amended Complaint at ¶ 21, Kodiak Mining & Minerals II, LLC, No. 17-

     16    108617), ECF NO. 131.   Siena later assigned the loan to Sallyport.

     17          Don Rose and Castellucci then informed Consolidated Resources

     18    that it was in default of the (non-existent) $7 million loan.

     19    Thereafter, Don Rose, individually and acting in his capacity as

     20    president of Consolidated Resources, and Castellucci, acting on behalf

     21    of Don Rose Oil, entered into an agreement whereby Consolidated

     22    Resources gave, and Don Rose Oil accepted, a deed in lieu of

     23    foreclosure of the barite minerals.        Consolidated Resources

     24
           2 According to Kodiak Mining & Minerals II, LLC there is no evidence that
     25
           money changed hands or that a promissory note was executed. Second Amended
           Complaint at ¶ 15, Kodiak Mining & Minerals II, LLC v. Don Rose Oil Co.,
     26    Inc., NO. 17-1086 (Bankr. E.D. Cal. 2017), ECF No. 131. A deed of trust was
           given. Exhibit J to Complaint, Kodiak Mining & Minerals II, LLC v. Don Rose
     27    Oil Co., Inc., No. 17-1086 (Bankr. E.D. Cal. 2017), ECF No. 6. It is unclear
           whether the deed of trust was executed or recorded.
     28
                                                  4
Filed 03/30/20                             Case 19-01137                                   Doc 129



      1    quitclaimed the barite mineral rights to Don Rose Oil.

      2          Then, Don Rose Oil formed a wholly owned subsidiary, DRO Barite,

      3    LLC (“DRO Barite”), and transferred the barite mineral rights to it.

      4    Kodiak Mining & Minerals contends that the transfer was at the

      5    insistence of Siena Lending Group, LLC, and/or Sallyport and that the

      6    transfer was made    for the express purpose of placing the barite

      7    minerals beyond the reach of Kodiak Mining & Minerals, Consolidated

      8    Resources and Don Rose Oil’s creditors.

      9          After those rights were transferred to DRO Barite, Indemitsu

     10    recorded a deed of trust against the mineral rights to secure a

     11    $710,000 indebtedness by Don Rose Oil and Happy Rock recorded a deed

     12    of trust against the mineral rights to secure a $1.3 million

     13    indebtedness by DRO Barite.

     14          B.     Pre-bankruptcy Settlement
     15          After these events, Don Rose Oil filed an action against Don

     16    Rose, his spouse Janice Rose, Panagiotis Kechagias, Consolidated

     17    Resources, and Hellenic Petroleum, LLC (“the Don Rose Oil action”). 3

     18    Don Rose Oil Co., Inc. v. Hellenic Petroleum, LLC, No. VCU267863

     19    (Tulare County Superior Court December 13, 2016).       Don Rose, Janice

     20    Rose and Hellenic Petroleum, LLC filed a counterclaim and third-party

     21    claim.     The precise contours of that litigation are unclear, but the

     22    dispute appears to be a control fight over Don Rose Oil between Don

     23    Rose, his spouse Janice Rose, Panagiotis Kechagias, Consolidated

     24    Resources, and Hellenic Petroleum, LLC, on one hand and Don Rose Oil

     25    3 The precise roles of Panagiotis Kechagias and Hellenic Petroleum, LLC in
           these transactions remain unclear. Panagiotis Kechagias appears to be an
     26    officer, member, and/or equity holder in Kodiak Mining & Minerals II, LLC and
           also in Hellenic Petroleum, LLC. Sallyport Commercial Finance, LLC’s
     27    Counterclaim at ¶ 12, December 12, 2018, ECF No. 211, in Kodiak Mining &
           Minerals, LLC v. Don Rose Oil Co., Inc., No. 17-1086 (Bankr. E.D. Cal. 2017).
     28
                                                    5
Filed 03/30/20                             Case 19-01137                             Doc 129



      1    Co. Inc., Castle Energy Inc.(a Castellucci company), Jason

      2    Castellucci, Robert Moore (an officer of Don Rose Oil), and John

      3    Castellucci on the other hand.

      4          Shortly thereafter the parties entered into a global written

      5    settlement agreement.    Complaint at Exh. H, Kodiak Mining & Minerals

      6    II, LLC v. Don Rose Oil Co., Inc., No. 17-12389 (Bankr. E.D. Cal.

      7    November 17, 2017), ECF No. 6.    In the pertinent part, the settlement

      8    called for Don Rose and his spouse to transfer all remaining shares of

      9    Don Rose Oil, and certain real property, 361 Terry Avenue,

     10    Farmersville, California, to Castellucci and/or his entities.       In

     11    exchange, the Castellucci parties agreed to pay the Roses and

     12    affiliated entities $720,000 and release them from specified corporate

     13    liabilities.    That settlement contemplated a separate agreement

     14    between Hellenic Petroleum, LLC, and Sallyport with respect to the

     15    barite mineral rights.    Signatories to the Settlement Agreement were

     16    Don Rose, Janice Rose, Panagiotis Kechagias, Hellenic Petroleum, LLC,

     17    Consolidated Resources, Don Rose Oil, Castle Energy, Inc., Robert

     18    Moore, Jason Castellucci and Castellucci.

     19          At almost the same time, Sallyport and Hellenic Petroleum, LLC,

     20    executed a written “Intercreditor, Subordination and Waterfall Payment

     21    Agreement.”    Id. at Exh. I.   Also intricate, that agreement provided

     22    for subordination of Hellenic Petroleum, LLC’s interest to Sallyport’s

     23    interest, sale of the barite minerals and payment of the first $3

     24    million of that sale to Sallyport, the second $3 million to Hellenic

     25    Petroleum and the remainder to Don Rose Oil.    Signators to this

     26    agreement were Sallyport and Hellenic Petroleum, LLC.    Don Rose Oil

     27    was not a signatory to this agreement but did sign an

     28    “Acknowledgement” of the agreement and agreed to “recognize all rights
                                                 6
Filed 03/30/20                             Case 19-01137                                    Doc 129



      1    granted thereby to the parties thereto” and not to “do any act or

      2    perform any obligation which is not in accordance with the agreements”

      3    therein.

      4    II.   PROCEDURE

      5          A.    Don Rose Oil’s Bankruptcies
      6          In 2017, Don Rose, Robert K. Moore and Kodiak Mining & Minerals,

      7    creditors, filed an involuntary Chapter 7 bankruptcy against Don Rose

      8    Oil. In re Don Rose Oil Co., Inc., No. 17-12359 (Bankr. E.D. Cal.

      9    2017).

     10          Don Rose Oil answered the involuntary petition and filed its own

     11    Chapter 11 petition.    In re Don Rose Oil Co., Inc., No. 17-12389

     12    (Bankr. E.D. Cal. 2017).

     13          In light of the voluntary Chapter 11 petition, the petitioning

     14    creditors moved to dismiss their involuntary petition.         With the

     15    acquiescence of Don Rose Oil the court granted the motion, but

     16    reserved the debtor’s rights to seek damages arising from the

     17    involuntary petition.    Order, In re Don Rose Oil Co., Inc., NO. 17-

     18    12359, ECF No. 84.

     19          Notwithstanding the appointment of a trustee in the voluntary

     20    Chapter 11, the case quickly converted to Chapter 7.         Randell Parker

     21    was appointed the trustee. 4

     22          B.    The Kodiak Mining Action
     23          Consolidated Resources, Kodiak Mining & Minerals, and Hellenic

     24    Petroleum, LLC, brought an adversary proceeding against Don Rose Oil

     25    and its secured lenders (Sallyport, Idemitsu and Happy Rock).         Kodiak

     26    Mining & Minerals II, LLC, No. 17-1086, ECF No. 1 (“the Kodiak

     27    4 Originally, Trudi G. Manfredo was appointed the trustee.   When Ms. Manfredo
           resigned, Mr. Parker was appointed the trustee.
     28
                                                  7
Filed 03/30/20                               Case 19-01137                                 Doc 129



      1    Action”).     That adversary proceeding encompassed both the state law

      2    rights and pre-bankruptcy settlement components of the dispute.           The

      3    plaintiffs were Kodiak Mining & Minerals, Hellenic Petroleum, LLC, and

      4    Consolidated Resources; the defendants were Don Rose Oil, DRO Barite,

      5    Sallyport, Idemitsu, Happy Rock, and Gifford’s Markets, Inc.

      6            The complaint had five counts: (1) Count I: Declaratory Relief

      7    regarding the Settlement Agreement (Consolidated Resources against all

      8    defendants); (2) Count II: Fraud in the Inducement (Consolidated

      9    Resources against Don Rose Oil, DRO Barite, Sallyport, Indemitsu and

     10    Happy Rock; 5 (3) Count III: Failure of Consideration (Consolidated

     11    Resources against Don Rose Oil, DRO Barite, Sallyport Commercial

     12    Finance, Apollo Indemitsu and Happy Rock Merchant Solutions); 6 (4)

     13    Count IV: Fraudulent Transfer (Kodiak Mining & Minerals against Don

     14    Rose Oil, DRO Barite, Sallyport, Indemitsu and Happy Rock); and (5)

     15    Count V: Declaratory Relief regarding the Settlement Agreement

     16    (Hellenic Petroleum against all defendants).        Second Amended

     17    Complaint, Kodiak Mining & Minerals II, LLC, No. 17-1086, ECF No. 131.

     18            Sallyport and Idemitsu moved to dismiss the complaint.

     19    Sallyport’s motion to dismiss was granted with leave to amend as to

     20    the first four counts; it was denied as to the fifth count (Hellenic

     21    Petroleum LLC’s request for declaratory relief as to the Settlement

     22    Agreement).     Idemitsu’s motion to dismiss the complaint was granted

     23    with leave as to all counts.

     24            Kodiak Mining & Minerals, Hellenic Petroleum, LLC, and

     25    5 The second count was pled in the alternative, in the event Consolidated
           Resources, Inc. “[i]s [d]eemed [n]ot [b]ound by the [t]erms of the Settlement
     26    Agreement.” Second Amended Complaint, Count 2 Fraud, Kodiak Mining &
           Minerals, LLC v. Don Rose Oil, Inc., No. 17-1086 (Bankr. E.D. Cal. September
     27    5, 2018).

     28    6   The third count was also pled in the alternative.   Id. at third count.
                                                    8
Filed 03/30/20                          Case 19-01137                                Doc 129



      1    Consolidated Resources did not file an amended complaint, electing

      2    instead to stand on Hellenic Petroleum, LLC’s fifth claim for

      3    declaratory relief with respect to the Settlement Agreement.

      4          Trustee Parker answered the complaint and filed a counterclaim

      5    against Kodiak Mining & Minerals, Hellenic Petroleum, LLC,

      6    Consolidated Resources, Panagiotis Kechagias and Don Rose.    The

      7    counterclaim contains eight claims for relief: (1) Count I:

      8    Preferential Transfer, 11 U.S.C. § 547, regarding the Settlement

      9    Agreement (against Hellenic Petroleum); (2) Count II: Fraudulent

     10    Transfer, 11 U.S.C. § 548(a)(1)(B), regarding the Settlement Agreement

     11    (against Hellenic Petroleum, LLC); (3) Count III: Strong Arm Powers,

     12    11 U.S.C. § 544 (against Hellenic Petroleum and Kodiak Mining &

     13    Minerals); (4) Count IV: Damages Arising from Wrongful Involuntary

     14    Bankruptcy, 11 U.S.C. § 303 (against Hellenic Petroleum, Kodiak Mining

     15    & Minerals, Panagiotis Kechagias and Don Rose); (5) Count V: Fraud in

     16    the Inducement of the $7 million loan (against Consolidated Resources

     17    and Don Rose); (6) Count VI: Declaratory Relief regarding the

     18    Settlement Agreement (against all counter-defendants); (7) Count VII:

     19    Recovery of Avoided Transfers, 11 U.S.C. § 550 (against Hellenic

     20    Petroleum, LLC); and (8) Count VIII: Disallowance of Claim, 11 U.S.C.

     21    § 502 (against all counter-defendants).

     22          Sallyport responded by answering the Second Amended Complaint and

     23    by counterclaiming against Kodiak Mining & Minerals; Hellenic

     24    Petroleum, LLC, and Consolidated Resources.   The counterclaim

     25    contained three counts: (1) Count I: Breach of the Intercreditor,

     26    Subordination and Waterfall Payment Agreement (Sallyport against

     27    Hellenic Petroleum, LLC, Panagiotis Kechagias and Don Rose); (2) Count

     28    II: Declaratory Relief regarding the barite mineral rights and
                                               9
Filed 03/30/20                            Case 19-01137                              Doc 129



      1    Intercreditor, Subordination and Waterfall Payment Agreement

      2    (Sallyport against Hellenic Petroleum, LLC); and (3) Count III:

      3    Injunctive Relief (Sallyport against Hellenic Petroleum, Kodiak Mining

      4    & Minerals, Panagiotis Kechagias and Don Rose).

      5           Citing Rules 41(b) and 60(b), Sallyport, Idemitsu and Happy Rock

      6    moved to amend the order granting their motions to dismiss the Second

      7    Amended Complaint to make clear that the dismissal of the first four

      8    counts ripened into “an adjudication on the merits.”    Mot. at 3,

      9    Kodiak Mining & Minerals II, LLC, NO. 17-1086, ECF No. 206.      Citing

     10    Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012), this court

     11    denied the motion.   Civil Minutes, Kodiak Mining & Minerals II, LLC,

     12    No. 17-1086, ECF No. 251.   It explained that in this instance the

     13    failure to amend the complaint blocked appellate review of the order

     14    granting the motion but did not implicate the principles of res

     15    judicata.   Id. at * 5.   But the court expressly recognized the order

     16    dismissing the Second Amended Complaint did not preclude further

     17    proceedings before this court:

     18           In other words, Lacey does not preclude, for example, a
                  challenge to the dismissal order under Rule 60(b) or a
     19           request for further leave to amend under Rule 15(a)(2).
     20    Civil Minutes, Kodiak Mining & Minerals II, LLC, No. 17-1086, ECF No.

     21    251.

     22           Later, this court issued a scheduling order.   Scheduling Order,

     23    Kodiak Mining & Minerals II, LLC, No. 17-1086, ECF No. 304.      This

     24    adversary proceeding appears to be ready to set for trial.

     25           C.   The Consolidated Resources Action
     26           Almost a year later, after the close of discovery in the Kodiak

     27    Mining Action, Consolidated Resources filed a quiet title action in

     28    state court.   Consolidated Resources, Inc. v. DRO Barite, LLC, No.
                                                10
Filed 03/30/20                             Case 19-01137                               Doc 129



      1    CIVDS1931070 (San Bernardino County Superior Court 2019) (“the

      2    Consolidated Resources Action”).     The factual grounds for that action

      3    all but mirror the allegations of the “State Law Rights” asserted in

      4    the Kodiak Mining Action.     But the Consolidated Resources Action omits

      5    any reference to settlement agreement, notwithstanding that it was

      6    apparently a signatory to that agreement.

      7          Sallyport removed the Consolidated Resources Action to this

      8    court.    28 U.S.C. § 1452.   Consolidated Resources moved to remand the

      9    action to San Bernardino County, which this court denied.

     10          Sallyport, Idemistu and Happy Rock now move to dismiss with

     11    prejudice the now-removed Consolidated Resources Action under Rule

     12    12(b)(6), arguing that the action constitutes impermissible claim

     13    splitting.   Consolidated Resources opposes the motion, arguing (1)

     14    that Sallyport, Idemitsu and Happy Rock “conflate the claim splitting

     15    doctrine with the doctrine of res judicata”; (2) the Consolidated

     16    Resources Action is not impermissible claim splitting; and (3) in the

     17    alternative that the court should consolidate the Kodiak Mining Action

     18    and now-removed Consolidated Resources Action.     Consolidated Resources

     19    Opposition at pp. 7-12, Consolidated Resources, Inc., No. 19-1137, ECF

     20    No. 75.

     21    III. JURSIDICTION

     22          This court has jurisdiction.    28 U.S.C. § 1334(a),(b); see also

     23    General Order No. 182 of the Eastern District of California.     This is

     24    a non-core proceeding.   28 U.S.C. § 157(c)(1); see also, Civil

     25    Minutes, pp. 6-9, Kodiak Mining & Minerals II, LLC v. Don Rose Oil

     26    Co., Inc., No. 17-0186 (Bankr. E.D. Cal. 2017), ECF No. 102.

     27    IV.   LAW

     28          Under Federal Rule of Civil Procedure 12(b)(6), a party may move
                                                 11
Filed 03/30/20                            Case 19-01137                                Doc 129



      1    to dismiss a complaint for “failure to state a claim upon which relief

      2    can be granted.”    Fed. R. Civ. P. 12(b)(6), incorporated by Fed. R.

      3    Bankr. P. 7012(b).   “A Rule 12(b)(6) dismissal may be based on either

      4    a lack of a cognizable legal theory or the absence of sufficient facts

      5    alleged under a cognizable legal theory.”      Johnson v. Riverside

      6    Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008); accord

      7    Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

      8          The Supreme Court has established the minimum requirements for

      9    pleading sufficient facts.   “To survive a motion to dismiss, a

     10    complaint must contain sufficient factual matter, accepted as true, to

     11    ‘state a claim to relief that is plausible on its face.’”     Ashcroft v.

     12    Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

     13    550 U.S. 544, 556, 570 (2007)).   “A claim has facial plausibility when

     14    the plaintiff pleads factual content that allows the court to draw the

     15    reasonable inference that the defendant is liable for the misconduct

     16    alleged.”   Id. (citing Twombly, 550 U.S. at 556).

     17          In ruling on a Rule 12(b)(6) motion to dismiss, the court accepts

     18    all factual allegations as true and construes them, along with all

     19    reasonable inferences drawn from them, in the light most favorable to

     20    the non-moving party.   Sprewell v. Golden State Warriors, 266 F.3d

     21    979, 988 (9th Cir. 2001); Cahill v. Liberty Mut. Ins. Co., 80 F.3d

     22    336, 337–38 (9th Cir. 1996).   The court need not, however, accept

     23    legal conclusions as true.   Iqbal, 556 U.S. at 678.    “A pleading that

     24    offers ‘labels and conclusions’ or ‘a formulaic recitation of the

     25    elements of a cause of action will not do.’”     Id. (quoting Twombly,

     26    550 U.S. at 555).

     27          In addition to looking at the facts alleged in the complaint, the

     28    court may also consider some limited materials without converting the
                                                12
Filed 03/30/20                             Case 19-01137                                    Doc 129



      1    motion to dismiss into a motion for summary judgment under Rule 56.

      2    Such materials include (1) documents attached to the complaint as

      3    exhibits, (2) documents incorporated by reference in the complaint,

      4    and (3) matters properly subject to judicial notice.       United States v.

      5    Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); accord Swartz v. KPMG LLP,

      6    476 F.3d 756, 763 (9th Cir. 2007) (per curium) (citing Jacobson v.

      7    Schwarzenegger, 357 F. Supp. 2d 1198, 1204 (C.D. Cal. 2004)).        A

      8    document may be incorporated by reference, moreover, if the complaint

      9    makes extensive reference to the document or relies on the document as

     10    the basis of a claim.    Ritchie, 342 F.3d at 908 (citation omitted).

     11          In proper circumstances an aggrieved party may challenge an

     12    opponent’s effort to split claims by Rule 12(b)(6) motion.        Unicolors,

     13    Inc. v. Macy’s Inc., 2015 WL 1020101 * 2 (C.D. Cal. March 6, 2015);

     14    Single Chip Sys. Corp. v. Intermec IP Corp., 495 F.Supp.2d 1052, 1056-

     15    57 (S.D. Cal. 2007); Murphy v. Wells Fargo Home Mortgage, 2013 WL

     16    4482671 * 3 (N.D. Cal. August 19, 2013). 7

     17          “The burden of establishing improper claim splitting is on the

     18    moving party.”   Unicolors, Inc., 2015 WL at * 2; see also, Taylor v.

     19    Sturgell, 553 U.S. 880, 907 (2008) (burden of proof for claim

     20    preclusion).   Comparison of the pleadings in the Kodiak Mining Action

     21    and the Consolidated Resources Action provides a sufficient basis to

     22

     23
           7 Ordinarily, prevailing on a Rule 12(b)(6) motion results in dismissal.  Fed.
     24    R. Civ. P. 12(b)(6). But when ruling on a Rule 12(b)(6) motion addressing a
           claim splitting issue, courts have broad discretion with respect to the
           property remedy, including dismissal, staying the action, enjoining the
     25
           parties from proceeding with the second action, or consolidation. Restaurant
           Equipment Contracting, Inc. v. Makino, 148 F.Supp.3d 1126, 1128 (D. Nevada
     26    2015). The court in Single Chip Sys., 495 F.Supp.2d at 1056-57, correctly
           notes that the lesser remedies invoke the standards applicable to staying
     27    proceedings (the inherent powers of the court) and consolidation (Rule
           42(a)).
     28
                                                  13
Filed 03/30/20                             Case 19-01137                                  Doc 129



      1    decide this motion. 8

      2    V.    DISCUSSION

      3          As a rule, plaintiffs have “no right to maintain two separate

      4    actions involving the same subject matter at the same time in the same

      5    court and against the same defendants.”      Walton v. Eaton Corp., 563

      6    F.2d 66, 70 (3rd Cir. 1977); Adams v. California Dept. of Health

      7    Services, 487 F.3d 684, 688 (9th Cir. 2007) (overruled on other

      8    grounds by Taylor v. Sturgell, 553 U.S. 880, (2008).

      9          Colloquially described as “claim splitting,” the practice refers

     10    to the improper pursuit of more than one lawsuit against the same

     11    parties arising out of the same facts.      “The theory of claim splitting

     12    bars a party from subsequent, duplicative litigation where the ‘same

     13    controversy” exists’.”    Fairway Restaurant Equipment Contracting, Inc.

     14    v. Makino, 148 F.Supp.3d 1126, 1128 (D. Nevada 2015); see also Single

     15    Chip Sys., 495 F.Supp.2d at 1057; Nakash v. Superior Court, 196

     16    Cal.App.3d 59 (1987).    It has been applied to state court actions

     17    removed to federal court.    Vanover v. NCO Financial Services, Inc.,

     18    857 F.3d 833 (11th Cir. 2017).     It has also been applied to preclude

     19    plaintiffs that were denied leave to amend a complaint from filing a

     20    second complaint based on the same facts.       Adams, 487 F.3d at 688; see

     21    also Hartsel Springs Ranch of Colorado, Inc. v. Bluegreen Corp., 296

     22    F.3d 982, 989 (10th Cir. 2002).

     23          Claim splitting is a species of claim preclusion.       In re

     24    Associated Vintage Group, Inc., 283 B.R. 549, 555 (9th Cir. 2002),

     25

     26    8 The court may properly take judicial notice, Fed. R. Evid. 201, of: (1)

           Second Amended Complaint, September 5, 2018, ECF No. 131; and (2) Verified
     27    Complaint for Quiet Title in Consolidated Resources, Inc. v. DRO Barite LLC,
           No. CIVDS 1931070 (San Bernardino County Superior Court October 16, 2019).
     28
                                                  14
Filed 03/30/20                                Case 19-01137                             Doc 129



      1    citing Restatement (Second) Judgments §§ 24-26 (1982). 9        But unlike

      2    most uses of claim preclusion, claim spitting “does not require a

      3    final judgment on the merits in the prior case.” Fairway Restaurant

      4    Equipment Contracting, 148 F.Supp.3d at 1128; Hartsel Springs

      5    Ranch, 296 F.3d at 987 n. 1 (“[I]n the claim-splitting context, the

      6    appropriate inquiry is whether, assuming that the first suit were

      7    already final, the second suit could be precluded pursuant to claim

      8    preclusion.”).

      9            In determining whether the actions violate the claim splitting

     10    rules, the court should consider whether the causes of action are

     11    identical and whether the parties are identical or at least in

     12    privity. Id. at 689.

     13

     14
           9   Section 25 provides the bar.
     15
                   The rule of § 24 applies to extinguish a claim by the plaintiff
     16
                   against the defendant even though the plaintiff is prepared in
                   the second action (1) To present evidence or grounds or theories
     17
                   of the case not presented in the first action, or (2) To seek
                   remedies or forms of relief not demanded in the first action.
     18
           Restatement (Second) § 25.
     19
           Section 24 defines the scope of the claim.
     20
                   (1) When a valid and final judgment rendered in an action
     21            extinguishes the plaintiff's claim pursuant to the rules of
                   merger or bar (see §§ 18, 19), the claim extinguished includes
     22            all rights of the plaintiff to remedies against the defendant
                   with respect to all or any part of the transaction, or series of
     23            connected transactions, out of which the action arose.

     24            (2) What factual grouping constitutes a “transaction”, and what
                   groupings constitute a “series”, are to be determined
     25            pragmatically, giving weight to such considerations as whether
                   the facts are related in time, space, origin, or motivation,
     26            whether they form a convenient trial unit, and whether their
                   treatment as a unit conforms to the parties' expectations or
     27            business understanding or usage.”

     28    Restatement (Second) § 24.
                                                    15
Filed 03/30/20                             Case 19-01137                                  Doc 129



      1          A.   Claim Splitting

      2               1.      Causes of Action

      3          “The test for whether a subsequent action is barred is whether it

      4    arises from the same “transaction, or series of transactions” as the

      5    original action. Restatement (Second) § 24(1) (cited with approval in

      6    Nevada [v. United States, 463 U.S. 110, 130–31 n. 12, 103 (1983)].

      7    Whether two events are part of the same transaction or series depends

      8    on whether they are related to the same set of facts and whether they

      9    could conveniently be tried together. Restatement (Second) § 24(2).”

     10    Western Sys., Inc. v. Ulloa, 958 F.2d 864, 871 (9th Cir.1992).       In

     11    deciding this issue, the court should consider:

     12          (1) whether rights or interests established in the prior
                 judgment would be destroyed or impaired by prosecution
     13          of the second action; (2) whether substantially the same
                 evidence is presented in the two actions; (3) whether the
     14          two suits involve infringement of the same right; and (4)
                 whether the two suits arise out of the same transactional
     15          nucleus of facts.

     16    Adams, 487 F.3d at 689, quoting from Costantini v. Trans World

     17    Airlines, 681 F.2d 1199, 1201-02 (9th Cir. 1982).        “The last of these

     18    criteria [“the same transactional nucleus of facts”] is the most

     19    important.”     Costantini, 681 F.2d at 1202.

     20          First, the rights and interests of the parties in the Kodiak

     21    Mining Action and in the Consolidated Resources Action are in active

     22    competition.     As the pleadings now stand in the Kodiak Mining Action,

     23    Hellenic Petroleum and Sallyport seek declaratory relief as the to

     24    Settlement Agreement, which defined the rights of Hellenic Petroleum,

     25    Consolidated Resources and Don Rose Oil.        In contrast, trustee Randell

     26    Parker attacks both the Settlement Agreement, 11 U.S.C. §§ 548, 548,

     27    and the underlying transaction, i.e., the $7 million secured loan from

     28    Don Rose Oil and the deed in lieu of foreclosure resulting from that
                                                 16
Filed 03/30/20                            Case 19-01137                                 Doc 129



      1    loan.    Juxtaposed is the Consolidated Resources Action that seeks to

      2    quiet title in favor of Consolidated Resources against DRO Barite,

      3    Sallyport, Idemitsu, Happy Rock and “All Persons Unknown Claiming Any

      4    Legal or Equitable Right or Title.”    Strangely, or perhaps tellingly,

      5    Trustee Parker has not been named as a defendant in the Consolidated

      6    Resources Action and the Settlement Agreement is omitted from those

      7    pleadings. The rights of the parties to these minerals will be defined

      8    by the Settlement Agreement, if not avoided by the trustee, or by the

      9    underlying common law theories, e.g. ultra vires and fraud.     Any

     10    effort to quiet title based on the same underlying theories and

     11    without consideration of the Settlement Agreement (which would work an

     12    accord and satisfaction) would impair any judgment in the Kodiak

     13    Mining Action.

     14            Second, as to the underlying state law rights, e.g., failure of

     15    consideration, fraud in the inducement and/or ultra vires acts by a

     16    corporate officer, the theories and evidence will be the same.

     17            Third, there is sufficient identity of rights.   The Kodiak Mining

     18    Action, particularly as asserted by trustee Parker (which addresses

     19    both the state law issues and avoidance actions), and the Consolidated

     20    Resources Action assert the same rights based on the same facts: (1)

     21    Don Rose’s authority to bind Consolidated Resources and the effect of

     22    the lack of authority to encumber and/or transfer the barite to Don

     23    Rose Oil on persons who hold derivative rights; and (2) whether some,

     24    or all, of the transfer from Consolidated Resources, to Don Rose Oil

     25    may be avoided for lack of consideration or fraud in the inducement

     26    and the effect of such avoidance.    That the trustee has asserted

     27    additional substantive rights, e.g., 11 U.S.C. §§ 547, 548, 544, 303,

     28    does not defeat identity of rights.
                                                 17
Filed 03/30/20                             Case 19-01137                                   Doc 129



      1          Fourth, and most importantly, the Kodiak Mining Action and the

      2    Consolidated Resources Action “arise out of the same transactional

      3    nucleus of facts.”    As to the state law issues, there is a common

      4    nucleus of facts, arising from Don Rose’s authority to transact

      5    business for Consolidated Resources and, even if he had such

      6    authority, whether those transactions are tainted by failure of

      7    consideration or fraud in the inducement.

      8          For these reasons, this court finds identity of causes of action

      9    between the two actions.

     10                2.    Parties
     11          The second element of claim splitting is the identity of parties.

     12          The second determination in assessing whether a second
                 action is impermissibly duplicative is whether the parties
     13          or privies to the action are the same. “A person who was
                 not a party to a suit generally has not had a “full and
     14          fair opportunity to litigate” the claims and issues settled
                 in that suit.” Taylor v. Sturgell, 553 U.S. 880, 892, 128
     15          S.Ct. 2161, 2171, 171 L.Ed.2d 155 (2008).
     16    Fairway Rest. Equip. Contracting, Inc., 148 F.Supp.3d at 1131

     17    (emphasis added).

     18          Parties common to both actions are Consolidated Resources, DRO

     19    Barite, Sallyport, Indemitsu, and Happy Rock. 10     Because all parties to

     20    the Consolidated Resources Action are, or were, also parties to the

     21    Kodiak Mining Action, Consolidated Resources has had “full and fair

     22
           10The Consolidated Resources Action also names “All Persons Unknown, Claiming
     23    Any Legal or Equitable Right, Title, Estate, Lien, or Interest in the Barite
           Mineral Rights.” Complaint ¶ 6, Consolidated Resources, Inc. v. DRO Barite,
     24    LLC, No. 19-1137 (Bankr. E.D. Cal. 2019), ECF No. 1. Naming such individuals
           is customary and is authorized by statute. Cal. Code of Civ. Proc. §
           762.060. Moreover, the court has authority to require the plaintiff to
     25
           procure a title report to ensure all parties claiming an interest have been
           joined. Id. at § 762.040. Here, Consolidated Resources, discloses no such
     26    additional parties, save and except the Chapter 7 trustee, Randell Parker.
     27    Indemitsu and Happy Rock were named in the original and Second Amended
           Complaint but have since been dismissed.
     28
                                                  18
Filed 03/30/20                              Case 19-01137                                  Doc 129



      1    opportunity to litigate,” Taylor v. Sturgell, 553 U.S. 880, 892

      2    (2008), against these parties and this court finds identity of

      3    parties.

      4              Finding the Consolidated Resources Action falls within the reach

      5    of Adams, 487 F.3d at 688, and of Hartsel Springs Ranch of Colorado,

      6    Inc., 296 F.3d at 989, this court finds that Consolidated Resources

      7    has engaged in claim splitting.      Restatement (Second) §§ 24-26.

      8              B.   Remedy
      9              Unlike most Rule 12(b)(6) motions (which result in dismissal of

     10    the action), the appropriate remedy for claim splitting lies with the

     11    discretion of the trial court and should be made “[a]fter weighing the

     12    equities of the case.”      Fairway Rest. Equip. Contracting, Inc., 148

     13    F.Supp.3d at 1128-29.      Indeed, application of the claim splitting rule

     14    has always required a measure of discretion.

     15              This court’s decision is guided by two principles.   First, a

     16    plaintiff may not “use the incorrect procedure of filing duplicative

     17    complaints for the purpose of circumventing the rules pertaining to

     18    the amendment of complaints.”      Walton v. Easton Corp., 563 F.2d 66, 71

     19    (3d Cir. 1977); Hartsel Springs Ranch of Colorado, Inc., 296 F.3d at

     20    989. 11

     21
           11Any argument that Consolidated Resources, was not required to file a Third
     22    Amended Complaint to preserve its rights with respect to the underlying state
           law claims, e.g., failure of consideration, fraud in the inducement, ultra
     23    vires acts by Don Rose, under the authority of Hartsel Springs Ranch of
           Colorado, Inc. v. Bluegreen Corp., 296 F.3d 982, 990 (10th Cir. 2002), is
     24    resolved by the compulsory nature of its claims. Fed. R. Civ. P. 13(a),
           incorporated by Fed. R. Bankr. P. 7013. A compulsory counterclaim is one that
           “arises out of the transaction or occurrence that is the subject matter of
     25
           the opposing party's claim” and “does not require adding another party over
           whom the court cannot acquire jurisdiction.” In re Marshall, 600 F.3d 1037,
     26    1057 (9th Cir. 2010), aff'd sub nom. Stern v. Marshall, 564 U.S. 462, 131 S.
           Ct. 2594, 180 L. Ed. 2d 475 (2011). Here, the trustee has already pled fraud
     27    in the inducement of the $7 million dollar loan from Don Rose Oil to
           Consolidated Resources and declaratory relief as to the Settlement Agreement.
     28    First Amended Counterclaim at pp. 30-32, Kodiak Mining & Minerals II, LLC v.
                                                  19
Filed 03/30/20                             Case 19-01137                                 Doc 129



      1          Here, this court has given Consolidated Resources two

      2    opportunities to file an amended complaint in the Kodiak Mining

      3    Action.   First, when the court granted Sallyport’s Rule 12(b)(6)

      4    motion it gave Consolidated Resources 21 days’ leave to file its Third

      5    Amended Complaint.    Order, Kodiak Mining & Minerals II, LLC, No. 17-

      6    1086, ECF No. 189.

      7          Second, when Sallyport and Idemistu sought to make the dismissal

      8    of the Second Amended Complaint “with prejudice,” the court

      9    specifically reserved to Consolidated Resources the right to seek

     10    leave of court to file a Third Amended Complaint.       Civil minutes at 5,

     11    Kodiak Mining & Minerals II, LLC, No. 17-1086, ECF No. 251 (“In other

     12    words, Lacey does not preclude, for example, a challenge to the

     13    dismissal order under Rule 60(b) or a request for further leave to

     14    amend under Rule 15(a)(2)”).     Nearly one year after the court granted

     15    Sallyport’s motion to dismiss the Second Amended Complaint,

     16    Consolidated Resources filed its state court action.       This is an

     17    improper attempt to circumvent this court’s previous orders pertaining

     18    to amending the complaint and that is a proper basis to dismiss a

     19    second complaint attempting to split claims.      Serlin v. Arthur

     20    Anderson & Co., 3 F.3d 221, 223 (7th Cir. 1993).       As a result, the

     21    Consolidated Resources Action will be dismissed.

     22          Second, when considering the appropriate remedy for claim

     23    splitting, the court should neither expand, Walton v. Easton Corp.,

     24    563 F.2d at 71, nor contract the procedural rights that the plaintiff

     25    would have otherwise enjoyed.     Indeed, the Restatement (Second) of

     26    Judgments § 26, cited with approval in V.V.V. & Sons Edible Oils

     27
           Don Rose Oil Co., Inc., No. 17-1086 (Bankr. E.D. Cal. 2017), ECF No. 228.
     28    This court would have jurisdiction over that claim. 28 U.S.C. § 1367.
                                                 20
Filed 03/30/20                            Case 19-01137                             Doc 129



      1    Limited v. Meenakshi Overseas, LLC, 946 F.3d 542, 545 (9th Cir. 2019),

      2    specifically provides that claim splitting should not work to

      3    “extinguish the claim” where “the court in the first action has

      4    expressly reserved the plaintiff’s right to maintain the second

      5    action.”    Restatement (Second) § 26(b)(1).   The comments to

      6    Restatement (Second) make this clearer still:

      7          It may appear in the course of an action that the plaintiff
                 is splitting a claim, but that there are special reasons
      8          that justify his doing so, and accordingly that the
                 judgment in the action ought not to have the usual
      9          consequences of extinguishing the entire claim; rather the
                 plaintiff should be left with an opportunity to litigate in
     10          a second action that part of the claim which he justifiably
                 omitted from the first action. A determination by the
     11          court that its judgment is “without prejudice (or words to
                 that effect) to a second action on the omitted part of the
     12          claim, expressed in the judgment itself, or in the findings
                 of fact, conclusions of law, or similar record, unless
     13          reversed or set aside, should ordinarily be given effect in
                 the second action.
     14
           Id. at cmt. b (emphasis added).
     15
                 Here, the court contemplated that Consolidated Resources might
     16
           well seek leave of court to amend its pleadings.    Hence, though
     17
           dismissal is the proper remedy, dismissal with prejudice is too
     18
           severe.
     19
           VI.   CONCLUSION
     20
                 For each of these reasons, the motion to dismiss will be granted
     21
           with prejudice, except as to Consolidated Resources’ right to seek
     22
           leave to amend its complaint in Kodiak Mining & Minerals II, LLC v.
     23
           Don Rose Oil Co., Inc., No. 17-1086 (Bankr. E.D. Cal. 2017).     The
     24
           court will issue an order from chambers.
     25
                     Mar 30, 2020
     26

     27

     28
                                                21
Filed 03/30/20                                    Case 19-01137                                            Doc 129



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    All Attorneys for Plaintiff(s)                 All Attorneys for the Defendant(s) (if any)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  2500 Tulare St, Ste 1401
                                                         Fresno, CA 93721
      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                          22
